NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PRODIGIOS SANDOVAL-PANIAGUA,                    No.    15-71066

                Petitioner,                     Agency No. A089-956-639

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Prodigios Sandoval-Paniagua, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s (“IJ”) order denying her motion to reopen removal

proceedings conducted in absentia. Our jurisdiction is governed by 8 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen, and

review de novo questions of law. Sembiring v. Gonzales, 499 F.3d 981, 985 (9th

Cir. 2007). We deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Sandoval-Paniagua’s

motion to reopen based on lack of notice, where the record establishes that she

received the notice to appear (“NTA”), and the notice of hearing was subsequently

mailed to the last address on record. See 8 U.S.C. §§ 1229(a)(1)-(2), 1229a(b)(5);

8 C.F.R. § 1003.15(d). Any irregularities in the service of the NTA were resolved

by Sandoval-Paniagua’s concession that she actually received the NTA that was

taped to her door. Cf. Khan v. Ashcroft, 374 F.3d 825, 828-29 (9th Cir. 2004)

(actual notice is sufficient to meet due process requirements). There is no statutory

or regulatory requirement that the contents of the NTA be explained to a petitioner,

see Flores-Chavez v. Ashcroft, 362 F.3d 1150, 1155 n.4 (9th Cir. 2004) (“Current

law does not require that the Notice to Appear . . . be in any language other than

English.”), and Sandoval-Paniagua cites no authority to support her contention that

an incomplete or improperly executed certificate of service is sufficient to warrant

reopening based on lack of notice.

      We lack jurisdiction to consider Sandoval-Paniagua’s unexhausted

contentions regarding the IJ’s alleged failure to address the sufficiency of the NTA,



                                          2                                   15-71066
and purported irregularities as to the contents and mailing of the NTA. See Tijani

v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  15-71066